RECORD IMPOUNDED

                                NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-0245-20
                                                                   A-0246-20

NEW JERSEY DIVISION
OF CHILD PROTECTION
AND PERMANENCY,

          Plaintiff-Respondent,

v.

T.B. and C.B.,

     Defendants-Appellants.
_________________________

IN THE MATTER OF THE
GUARDIANSHIP OF L.B.
and S.B., minors.
_________________________

                   Submitted September 15, 2021 – Decided November 1, 2021

                   Before Judges Messano and Enright.

                   On appeal from the Superior Court of New Jersey,
                   Chancery Division, Family Part, Monmouth County,
                   Docket No. FG-13-0065-18.
             Joseph E. Krakora, Public Defender, attorney for
             appellant T.B. (Bruce P. Lee, Designated Counsel, on
             the briefs).

             Joseph E. Krakora, Public Defender, attorney for
             appellant C.B. (Ruth Harrigan, Designated Counsel, on
             the briefs).

             Andrew J. Bruck, Acting Attorney General, attorney for
             respondent (Melissa H. Raksa, Assistant Attorney
             General, of counsel; Tim Sheehan, Deputy Attorney
             General, on the brief).

             Joseph E. Krakora, Public Defender, Law Guardian,
             attorney for minors (Meredith Alexis Pollock, Deputy
             Public Defender, of counsel; Todd Wilson, Designated
             Counsel, on the brief).

PER CURIAM

       Defendants T.B. (Todd) and C.B. (Carla) appeal the September 3, 2020

judgment terminating their parental rights to their daughters, L.B. (Laura) and

S.B. (Sara), born in 2016 and 2017, respectively. 1 On appeal, both defendants

contend the judge erred by concluding the Division of Child Protection and

Permanency (Division) satisfied the four prongs of the statutory "best interests

of the child" standard, N.J.S.A. 30:4C:15.1(a), although Todd limits his

arguments to the Division's alleged failure to prove prongs three and four. Both

defendants also argue that the judge improperly considered inadmissible hearsay


1
    We use initials and pseudonyms pursuant to Rule 1:38-3(d)(12).
                                                                          A-0245-20
                                       2
evidence.   Carla additionally contends the judge's bias toward her and her

counsel warrants reversal.

      The Division and the Law Guardian urge us to affirm the order terminating

defendants' parental rights, and both argue that the judge conducted the trial

fairly and did not consider inadmissible hearsay evidence in rendering his

decision.

      After carefully reviewing the record, we affirm.

                                       I.

      The Division first became involved with the family the day after Laura's

birth in 2016, when the hospital made a referral because Carla tested positive

for opiates and benzodiazepine upon admission, and Laura's initial drug screen

was positive.   The Division filed a verified complaint seeking care and

supervision of Laura, which the court granted. Approximately two months later,

in late April 2016, the Title Nine complaint was dismissed, and the matter

proceeded under Title Thirty. The Division instituted a safety plan and provided

substance abuse counseling services to defendants, with very limited sporadic

compliance by both.

      When Sara was born in August 2017, the hospital again made a referral to

the Division because Carla and the baby tested positive for opiates. The doctors


                                                                          A-0245-20
                                       3
expressed concerns that Sara might experience withdrawal symptoms, but those

concerns were resolved without medical intervention. On September 6, the

Division filed an amended verified complaint seeking care and supervision of

the children, who were now living with their maternal grandparents, D.B.

(Denise) and A.B. (Alan). The judge ordered Laura and Sara to remain in the

temporary custody of their grandparents and also ordered both defendants to

submit to substance abuse evaluations; visitations with the children thereafter

were to be supervised.

      We address what transpired prior to the guardianship trial, which

commenced against both defendants on February 6, 2019, in the context of

evidence adduced at trial. On the first day of testimony, although Todd's counsel

represented that defendant had called and claimed to be in transit, Todd never

arrived.

      Objections to the introduction of documentary evidence commenced with

the first witness, Jillian Kolupanowich, the Division's adoption caseworker.

Kolupanowich was the "custodian of the Division record on this case" and

identified an "updated evidence list," P-1 through -53, as records kept in the

Division's "ordinary course of business." The judge interjected, noting "this

witness can only authenticate the Division records." The Deputy Attorney


                                                                           A-0245-20
                                       4
General (DAG) representing the Division responded that "collaterals" were

admissible because they were "part of the Division records."               The judge

disagreed, stating only "Division[] reports, contact sheets, [and] . . . records . . .

prepared in the Division" were admissible. He ruled that additional exhibits and

evidence must be authenticated separately.

      Carla's counsel again objected when the DAG showed Kolupanowich a

contact sheet to refresh her recollection, even though the witness never said she

did not recall when she served Carla with the guardianship complaint. The judge

patiently explained to the DAG both the procedural basis for the objection, and

the substantive objection to embedded hearsay in the document. He asked the

DAG to specifically identify which documents she sought to admit into

evidence, and then entertained specific objections from Carla's counsel without

ruling on them.

      The judge said he would "always be looking to the records . . . on the issue

of hearsay, but the distinction is . . . i[f] it's unreliable hearsay." Defense counsel

said he understood, but "the problem is for . . . the Appellate Division record,

they can't be inside your mind and know exactly what . . . you relied upon or

not." The DAG responded, "the Appellate Division will rely on the [c]ourt's

findings."


                                                                                A-0245-20
                                          5
      Carla's counsel proceeded to cite examples of embedded hearsay in the

proffered documents. As to some objections, the judge made inquiry of the

DAG, noting at one point he was rejecting again the blanket assertion that

documents were admissible simply because they were included in the Division's

records. He said: "I've heard this argument over the years and . . . it doesn't

work. Just because it's in your files doesn't mean it's the Division records." The

judge then ruled that "[s]ubject to those objections that have been listed, . . . and

to the extent that [the documents] are truly Division records, I will admit those

exhibits . . . ." Carla's counsel asked whether the judge "at some point [would]

rule on each" objection. The following colloquy ensued:

             Judge: No, . . . when I lay out the facts, I will . . . relate
             what . . . I rely on. If I don't mention it . . . , I'm not
             relying on it. I'm not going to go through every one of
             your objections to every piece of document, I'm not
             doing that.

             Defense counsel: [T]hen we won't end up with a
             redacted version of the evidence for . . . Appellate
             purposes.

             Judge: [T]he Appellate Division has done a fine job
             over the years . . . doing it exactly this way. We don't
             go through every single objection to every conversation
             in the documents, okay?

             Defense counsel:      Well, note my objection for the
             record.


                                                                               A-0245-20
                                           6
The DAG argued that much of the alleged embedded hearsay was not hearsay at

all, because the Division was not relying upon the statements to prove the truth

of the matters asserted.      See N.J.R.E. 801(c)(2).     The judge signaled his

understanding of the Division's argument.

      Kolupanowich's testimony resumed. Carla was not living with Todd when

Kolupanowich first met her in April 2018 and referred Carla for a substance

abuse evaluation. Her efforts to contact Todd at the start of the litigation were

unsuccessful, in part, because he had been discharged from a substance abuse

treatment program for noncompliance.         Kolupanowich testified about both

parents' sporadic compliance with referrals. She was unaware of any visitation

that took place between Carla, Todd and the children between May 2 and June

26, 2018, and she had no contact with either parent during that timeframe,

despite several attempts.

      Carla initially agreed to a hair follicle test, but, due to various delays, the

test was not performed until September 4, 2018. It was positive for opiates.

Carla was referred for a follow up assessment, failed to comply, and was

terminated from the program. Kolupanowich testified that contact with Carla

was "always sporadic" after October 2018, and she missed scheduled supervised

visits with Laura and Sara.


                                                                              A-0245-20
                                         7
      Kolupanowich said that the Division continued making efforts to contact

Todd at the start of the litigation. He was not served with the guardianship

complaint until he appeared in court in May 2018. In July, Kolupanowich

learned that Todd was incarcerated; in August, she attempted to reach him,

without success, at an address which was Todd's mother's residence. Todd

thwarted substance abuse evaluations Kolupanowich arranged for him by not

attending, and the YMCA, which was supervising visitation with the children,

terminated Todd's visits for lack of "consistent communication with the YMCA

worker."2

      Todd was not present at trial for the second day of testimony, although

counsel indicated he was "pulling up on the bus right now." It was not until



2
   We note that throughout much of the testimony, the judge made rulings on
defendants' objections based on hearsay or other grounds. For example, in
response to an objection to the testimony about the YMCA's termination of
Todd's supervised visitation, the judge ruled this was an exception to the hearsay
rule because the Division contracted the YMCA to provide the service. See,
e.g., N.J. Div. of Child Prot. & Permanency v. N.B., 452 N.J. Super. 513, 524
(App. Div. 2017) ("Reports are admissible when they are prepared by a
professional consultant of the Division . . . for the purpose of guiding the
Division in determining the appropriate course of action, and when they are
maintained in the regular course of the Division's business."). We offer no
opinion on this ruling which is not specifically challenged on appeal. We use it
only to exemplify the judge's ongoing rulings on defendants' objections
regarding the introduction of evidence contained in documents offered by the
Division.
                                                                            A-0245-20
                                        8
much later in the morning session that the judge noted, "The record should

reflect that [defendant] is back." Carla did not appear at all, and her counsel

offered no explanation for her absence.

      Beata Isabella Arruda was the Division's permanency worker between

April 2016 and February 2017 following Laura's birth and the initial referral.

She testified to the substance abuse evaluations and treatment referrals the

Division made for Carla between the births of the two children and her lack of

compliance. Arruda also testified about the positive test results on Todd's drug

screens in October and December 2016, and the many missed appointments for

him to complete his substance abuse evaluation.          However, Arruda also

confirmed many positive observations regarding Carla's care for Laura and the

home the child was then sharing with both defendants.

      Although Carla claimed she had been prescribed pain medication for

injuries suffered in a car accident, Arruda expressed concern that Carla would

not sign a release regarding the records of her pain management physician. As

to Todd, Arruda testified that during her involvement, he "behaved

appropriately" and did not appear to be under the influence of alcohol or drugs.

Defense counsel elicited testimony that demonstrated, at least initially after the

first referral, Carla and Todd provided a safe and secure home for Laura.


                                                                            A-0245-20
                                          9
      The Division called Alan as a witness, ostensibly to identify a Ring

doorbell video from February 22, 2019, i.e., approximately two weeks after the

trial had begun. According to Alan, the video, taken after a supervised visit with

the children, showed Carla using a "spoon" or "straw" with a "packet" of an

unidentified substance as she stood on the front porch of the home.

      During extensive cross-examination, Alan acknowledged that Carla had

regularly attended supervised visits with the children in his and Denise's home,

and she had vacationed with the children on two occasions.           However, in

response to questions from Carla's counsel, Alan explained that he and his wife

wanted to adopt Laura and Sara and specifically rejected kinship legal

guardianship (KLG) as an alternative after discussing that option with the

Division. He rejected any suggestion that Carla had put her problems "behind

her." When asked if he would be convinced otherwise if Carla addressed her

addiction and went to counseling, Alan explained:

            Once she got herself straightened out and a job, full-
            time job, her own place. I want to see her on her own,
            established. She's . . . gotten too much help from us
            over the years, and I screwed up with that. I let her ride
            too many times, and there's been no improvement. She
            just gets worse.

In response to further questioning from Carla's counsel, Alan continued:



                                                                            A-0245-20
                                       10
            I've learned over the years, I've seen it, when [Carla]
            comes over and she's in a great mood, you can get along
            with her, no confrontation. Then there's another day
            she comes over and you can't even look at her without
            her blowing up and, at least from my observation, it's
            when she's on something you can tolerate her, she's
            okay. It's when she's off the stuff that you can't get
            along with her. And as far as getting better, now she's
            still doing stuff. So as far as getting better at not using
            stuff, no, she's not getting better with that.

Alan also explained that Carla was not present at trial that day because she had

outstanding warrants for her arrest.

      Neither defendant was present on April 25, 2019, the third day of trial and

the continuation of Arruda's and Kolupanowich's testimony.                When trial

resumed months later, on August 2, 2019, both defendants were present.

      Stephanie Cella, the Division's adoption caseworker, testified about

events since June 2019, when she was assigned the case. Cella said that Todd

wished to visit with the children, but the Division was attempting to arrange

supervision through the YMCA which had a waiting list. Cella also said that

Denise and Alan no longer agreed to supervise their daughter's visitation with

Laura and Sara.     Cella testified both defendants failed to attend updated

substance abuse evaluation appointments since the last trial date. When recalled

as a witness at a later date, over Carla's hearsay objection, Cella recounted her



                                                                               A-0245-20
                                       11
conversation with Denise and Alan in which they indicated their intention to

adopt the girls. 3

      Testimony did not resume again until November 22, 2019, when the

Division's expert, psychologist Dr. David Brandwein, testified. Todd did not

appear at trial because he was working on a construction site "in [N]orth Jersey."

Carla's counsel requested an adjournment because she had entered "a program."

Cella was present, and the judge asked if she had advised Carla of the trial date;

Cella had, and she confirmed that during her involvement with the case, Carla

had never availed herself before of a treatment program. The judge denied the

adjournment.

      Dr. Brandwein had conducted psychological evaluations of Carla and

Todd, and bonding evaluations of each defendant with the children in 2018.

During the litigation, the Division had arranged for Dr. Brandwein to prepare

updated reports on both defendants. The doctor testified that on two occasions,

both Carla and Todd failed to appear for scheduled reevaluation appointments.




3
  The Division also later called Heather ZeLapa as a witness, the supervisor of
the adoption unit, who described her interactions with Denise and Alan, her
explanation to them of the differences between KLG and adoption, and their
intention to adopt Laura and Sara.
                                                                            A-0245-20
                                       12
Dr. Brandwein updated his previous bonding evaluation between the children

and Denise and Alan.

      The doctor diagnosed Carla with "unspecified opioid-related disorder,

generalized anxiety disorder, anti-social and narcissistic personality patterns and

perpetrator of domestic violence, non-spouse or partner related." 4             Dr.

Brandwein's diagnosis of Todd was: "unspecified cannabis-related disorder; an

unspecified opioid-related disorder . . . ; a diagnosed generalized anxiety

disorder [and] based upon the results of the testing and what [Todd] had told

[him] with a rule out for post-traumatic stress disorder." The doctor opined that

it was unlikely either defendant would address their substance abuse in the near

future so as to effectively parent the children.         Regarding the bonding

evaluations with the children and defendants, Dr. Brandwein concluded that

Carla "was consistent and appropriate with the girls during . . . that bonding

evaluation period," as was Todd.

      Dr. Brandwein continued his testimony on the next trial date, January 30,

2020. Neither defendant appeared, and neither defense counsel could explain

their absences. With respect to the bonding evaluations he conducted with the


4
  The domestic violence diagnosis was premised on the May 25, 2018 incident
in which Carla was charged with simple assault on Denise and Alan during a
dispute while visiting the children at her parents' home.
                                                                             A-0245-20
                                       13
children and Denise and Alan, the doctor opined that Laura "was securely

bonded to her grandparents." Sarah, who was less than two-years old at the

time, "was developing an initial attachment to her grandparents, [which] . . . was

likely to develop into a secure psychological bond when that was appropriat e."

He noted the defendants had not addressed the serious issues leading to the

children's removal, and that Denise and Alan "have been [in] a parental role with

[the children] their entire lives." The doctor did not believe that "termination of

[defendants'] parental rights would do more harm than good to these children."

      Both defendants testified on later trial dates.          Carla's testimony

commenced on February 18, 2020, and continued August 11, 2020, which is the

same day Todd testified. Carla explained that she followed the advice of her

pain management physician during her two pregnancies and took prescribed

medication for pain caused by a prior motor vehicle accident. She said she was

"blissfully unaware that [she] was addicted." Carla claimed that she had not

used any drugs since July or August 2019 and was working for a general

construction company since June of that year. Carla was living with close family

friends. She described the regular visits she had with the children at her parents'

home since fall 2019, and expressed willingness to participate in any "treatment"

or mental health counseling ordered by the court.


                                                                             A-0245-20
                                       14
      Todd was living with his mother and working in construction. He had

served time in Iraq while in the Army and hoped to be reunited with Carla and

the girls in a home he might finance with a Veterans' Administration loan. He

believed that the Division's involvement, and Denise's antagonism toward him,

were responsible for the family's disintegration. Todd acknowledged taking

prescription medications and occasionally using marijuana, but he denied that

the Division ever referred him to a substance abuse program.

      On the last hearing date, August 13, 2020, the judge ruled on various

documents the DAG sought to introduce into evidence, concluding several

contained inadmissible hearsay and excluding the reports. The attorneys gave

their closing arguments. The judge rendered his oral decision on the record on

September 3, 2020; we discuss that in detail below. He entered a conforming

judgment of guardianship the same day.

                                      II.

      To terminate parental rights, the Division must prove by clear and

convincing evidence:

            (1) The child's safety, health, or development has been
            or will continue to be endangered by the parental
            relationship;

            (2) The parent is unwilling or unable to eliminate the
            harm facing the child or is unable or unwilling to

                                                                        A-0245-20
                                     15
            provide a safe and stable home for the child and the
            delay of permanent placement will add to the harm.
            Such harm may include evidence that separating the
            child from his resource family parents would cause
            serious and enduring emotional or psychological harm
            to the child;

            (3) The [D]ivision has made reasonable efforts to
            provide services to help the parent correct the
            circumstances which led to the child's placement
            outside the home and the court has considered
            alternatives to termination of parental rights; and

            (4) Termination of parental rights will not do more
            harm than good.

            [N.J.S.A. 30:4C-15.1(a) (2015); see also In re
            Guardianship of K.H.O., 161 N.J. 337, 347–48
            (1999).]5

"The focus of a termination-of-parental-rights hearing is the best interests of the

child." N.J. Div. of Youth & Fam. Servs. v. F.M., 211 N.J. 420, 447 (2012)

(citing N.J. Div. of Youth & Fam. Servs. v. R.D., 207 N.J. 88, 110 (2011)). The

four statutory prongs "are neither discrete nor separate. They overlap to provide



5
  The Legislature recently enacted L. 2021 c. 154 (eff. July 2, 2021), amending
N.J.S.A. 30:4C-15.1(a)(2) to exclude from consideration the harm to children
caused by removal from their resource parents. Accordingly, the second
sentence of prong two has been eliminated. Although the briefs in this matter
were filed before the amendment, defendants have not argued the revised statute
applies retroactively. See R. 2:6-11(d); see also James v. N.J. Mfrs. Ins. Co.,
216 N.J. 552, 563 (2014) (recognizing generally statutes should be applied
prospectively).
                                                                             A-0245-20
                                       16
a composite picture of what may be necessary to advance the best interests of

the children." N.J. Div. of Youth & Fam. Servs. v. M.M., 189 N.J. 261, 280

(2007) (quoting N.J. Div. of Youth & Fam. Servs. v. F.M., 375 N.J. Super. 235,

258 (App. Div. 2005)).

      The guideposts for our review are well known. We must uphold the trial

court's findings if "supported by adequate, substantial, and credible evidence."

N.J. Div. of Youth & Fam. Servs. v. R.G., 217 N.J. 527, 552 (2014). We defer

to the judge's factual findings because he had "the opportunity to make first -

hand credibility judgments about the witnesses . . . [and] ha[d] a 'feel of the case'

that can never be realized by a review of the cold record." N.J. Div. of Youth

& Fam. Servs. v. E.P., 196 N.J. 88, 104 (2008) (quoting M.M., 189 N.J. at 293).

We accord even greater deference to the Family Part's factual findings because

of its "special jurisdiction and expertise in family matters." N.J. Div. of Youth

& Fam. Servs. v. M.C. III, 201 N.J. 328, 343 (2010) (quoting Cesare v. Cesare,

154 N.J. 394, 413 (1998)). "Only when the trial court's conclusions are so

'clearly mistaken' or 'wide of the mark' should an appellate court intervene and

make its own findings to ensure that there is not a denial of justice." E.P., 196

N.J. at 104 (quoting N.J. Div. of Youth & Fam. Servs. v. G.L., 191 N.J. 596,

605 (2007)).


                                                                               A-0245-20
                                        17
                                        A.

      Under the first prong, "the Division must prove harm that 'threatens the

child's health and will likely have continuing deleterious effects on the child.'"

N.J. Div. of Youth & Fam. Servs. v. A.L., 213 N.J. 1, 25 (2013) (quoting K.H.O.,

161 N.J. at 352).     The Division need not "wait 'until a child is actually

irreparably impaired by parental inattention or neglect.'" F.M., 211 N.J. at 449

(quoting D.M.H., 161 N.J. 365, 383 (1999)).

      Under prong two, "the inquiry centers on whether the parent is able to

remove the danger facing the child." F.M., 211 N.J. at 451 (citing K.H.O., 161

N.J. at 352). This prong may be proven by "indications of parental dereliction

and irresponsibility, such as the parent's continued or recurrent drug abuse, [and]

the inability to provide a stable and protective home." K.H.O., 161 N.J. at 353.

"Prong two may also be satisfied if 'the child will suffer substantially from a

lack of . . . a permanent placement and from the disruption of [the] bond with

foster parents.'" F.M., 211 N.J. at 451 (second alteration in original) (quoting

K.H.O., 161 N.J. at 363). Prongs one and two "are related to one another, and

evidence that supports one informs and may support the other as part of the

comprehensive basis for determining the best interests of the child." D.M.H.,

161 N.J. at 379.


                                                                             A-0245-20
                                       18
      As to prong one, Carla argues the Division "offered no proof . . . how [her]

substance abuse harmed her children." She cites caselaw in support of the

proposition that a parent's use of illegal drugs during pregnancy is insufficient

proof of harm, as is the mere fact that the child tested positive for illegal drugs

at birth. See, e.g., A.L., 213 N.J. at 23–25. As to the second prong, Carla

contends hers "is not a case where a parent refused to comply with demanded

services[,]" but rather the Division simply "failed to follow through with

appropriate referrals for housing and appropriate substance abuse treatment."

We disagree.6

      The judge reviewed Carla's stay at the hospital immediately following

Laura's birth in February 2016. He noted Carla's continued positive drug screens

following the birth, as well as her evasive answers and obfuscations whenever

the Division attempted to ascertain whether defendant's claimed continued use

of prescription drugs to alleviate pain was legitimate. The judge took note that

in 2017, "things seemed to be stabilizing[,] if not getting better" for Carla.


6
   In a separate point, Carla contends the judge "erroneously applied the best
interest standard" as to all four prongs instead of the statutory "clear and
convincing evidence standard." The argument lacks sufficient merit to warrant
discussion in a written opinion. R. 2:11-3(e)(1)(E). The judge clearly
understood what the Division's burden of proof was and said so. Additionally,
the statute itself states the Division must prove that termination of parental rights
is "in the best interest of the child," N.J.S.A. 30:4C-15.1(a).
                                                                              A-0245-20
                                        19
However, there was evidence of Carla's continued drug addiction during her

second pregnancy and her admission that "she needed help." At birth, Sara

tested positive for opiates, and there were concerns that she might suffer

withdrawal symptoms.

      In concluding the Division had satisfied its burden under prong one, the

judge found that "in each of the hospitalizations just before the birth of the

child[, Carla] was willing to make the decision that the drug abuse was more

important than the risk that the child would suffer particularly from withdrawal

symptoms. That risk continues as long as there is continued use." See N.J. Div.

of Youth & Fam. Servs. v. L.M., 430 N.J. Super. 428, 444 (App. Div. 2013)

(holding that ongoing irresponsible behavior by a drug-addicted parent, and his

or her failure to take advantage of services offered by the Division, can meet the

burden of proof).

      Moreover, the judge found that Carla and Todd were "satisfied to be happy

visitors" in the children's lives, resulting in Denise and Alan "tak[ing] on the

strain and responsibilities" of parenting "while [defendants] continued to enjoy

their unaddressed drug lifestyle." Lastly, the judge found that both defendants

"were absent due to their own incarceration." These findings and conclusions

are supported by the record evidence.


                                                                            A-0245-20
                                        20
      As to prong two, the judge recognized "there [were] some occasional yet

very brief periods where [defendants] appeared to want to engage in treatment,"

but "thereafter they resorted to covering up or preventing detection in any way

by the [c]ourt and by the Division." This finding, particularly as to Carla, is

clearly and convincingly demonstrated by the record evidence which the judge

specifically detailed.

      Carla's argument that the Division's substance abuse referrals were not

appropriate lacks sufficient merit to warrant extensive discussion. R. 2:11-

3(e)(1)(E). It suffices to say, Carla was in no position to choose what program

she wished to attend and refuse to go to others. Indeed, the judge cited repeated

examples, even while the litigation was pending, in which Carla simply failed

to attend evaluations so the process could move forward. More importantly for

our purposes, regarding both defendants, the judge specifically found:

            they believed that they could manipulate the course of
            events, sometimes through lies, sometimes by
            avoidance, and . . . they believe[,] and continue to
            believe[,] that they need to only come up with a story
            or an excuse and people would likely believe them. The
            [c]ourt cannot credit their testimony.

      Additionally, the judge did not cite Dr. Brandwein's testimony in reaching

his conclusions on these prongs, rather, he extensively referred to the doctor's

findings and opinions in his decision. Dr. Brandwein opined that Carla lacked

                                                                           A-0245-20
                                      21
any insight into her substance abuse problems and demonstrated an

"unwillingness to acknowledge problems that were clear and evident."

      The Division's evidence regarding prongs one and two as to Carla was

clear and convincing, and we find no reason to disturb the judge's findings and

conclusions.

                                       B.

      N.J.S.A. 30:4C-15.1(a)(3) requires the Division make "reasonable efforts

to provide services to help the parent correct the circumstances which led to the

child’s placement outside the home[,]" and the court to "consider[] alternatives

to termination of parental rights." A court's inquiry into the reasonableness of

the Division's efforts also includes a consideration of "whether a parent actively

participated in the reunification effort." N.J. Div. of Youth & Fam. Servs. v.

L.J.D., 428 N.J. Super. 451, 488 (App. Div. 2012) (citing D.M.H., 161 N.J. at

393). Moreover, "[e]xperience tells us that even [the Division's] best efforts

may not be sufficient to salvage a parental relationship," F.M., 211 N.J. at 452,

and even if the Division provides deficient services to a parent, reversal is not

necessarily warranted, "because the best interests of the child controls" the

ultimate determination, N.J. Div. of Youth & Fam. Servs. v. F.H., 389 N.J.

Super. 576, 621 (App. Div. 2007).


                                                                            A-0245-20
                                       22
      Carla contends the Division failed to make "reasonable efforts" because it

"failed to provide services that were reasonable under all the circumstances."

Additionally, she argues the judge failed to "explore alternatives to termination."

Todd contends the judge's consideration of alternatives to termination was

flawed because it relied upon hearsay statements by Denise, who never testified,

but allegedly made to the Division's workers about her desire to adopt Laura and

Sara. We are unpersuaded by any of these arguments.

      The judge found it was "difficult to think of a more determined effort by

the Division and its contracted substance abuse counselors to help the parents

address drug issues." He cited the evidence demonstrating the "scores" of

unsuccessful appointments the Division made for defendants, yet, it "tried and

tried again" to offer substance abuse treatment to them.         The judge cited

problems the Division had in maintaining contact with both defendants and

arranging visitation when Denise and Alan refused to supervise the visits. He

found the various Division workers' testimony "was remarkably consistent"

about their efforts to provide treatment, "only to be rejected over a period of

time." All these findings and conclusions are supported by the evidence.

      The judge specifically considered alternatives to termination. He rejected

defendants' contention that Alan was confused about his and Denise's


                                                                             A-0245-20
                                       23
commitment to adopt Laura and Sara, specifically finding from the testimony

"[t]here was never a question in [Alan's] mind as to what he wanted." The judge

found the grandparents rejected KLG, and he cited Alan's skepticism about

Carla's ability to address her addiction, and both defendants' "constant

disruption in [the grandparents' lives] and . . . the lives of the girls." The judge

concluded Denise and Alan "made their decision [to adopt] . . . unconditionally,

unambiguously, and unqualifiably."

      Seen in this light, Todd's contention that testimony about Denise's

statements to the Division's workers were inadmissible hearsay provides no

basis to reverse. Even if the statements should have been excluded, any error

was harmless in light of Alan's unequivocal testimony about the couple's

commitment to adopt during defense counsel's questioning. R. 2:10-2. The

judge found that testimony credible.

                                        C.

      The fourth prong of the statute requires the court to determine that

termination "will not do more harm than good." N.J.S.A. 30:4C-15.1(a)(4). It

serves as a "'fail-safe' inquiry guarding against an inappropriate or premature

termination of parental rights." F.M., 211 N.J. at 453 (quoting G.L., 191 N.J. at

609). "The question ultimately is not whether a biological mother or fat her is a


                                                                              A-0245-20
                                        24
worthy parent, but whether a child's interest will best be served by completely

terminating the child's relationship with th[e] parent." E.P., 196 N.J. at 108.

Typically, "the [Division] should offer testimony of a well[-]qualified expert

who has had full opportunity to make a comprehensive, objective, and informed

evaluation of the child's relationship with both the natural parents and the foster

parents." F.M., 211 N.J. at 453 (quoting M.M., 189 N.J. at 281).

      The judge's findings for prong four credited Dr. Brandwein's expert

testimony that Laura was firmly bonded to her grandparents, and Sara, who had

lived with them her entire life, was firmly attached to them.          The doctor

acknowledged that Sara was too young to have already formed a psychological

bond with Denise and Alan, but it was probable she would eventually do so

under the circumstances. The judge noted the doctor testified that the children's

relationship with defendants "was friendly and comfortable, but it was not

parental." He credited the doctor's testimony that "the children would not suffer

enduring psychological harm if the parents' rights were terminated or that any

harm that might result, . . . the grandparents would be able to mitigate."

      Carla claims the Division's proofs were insufficient because the "evidence

showed . . . [she] was clearly committed to her daughters and complied with

services." She also contends the evidence was inadequate because the Division


                                                                             A-0245-20
                                       25
failed "to provide an updated bonding evaluation." Todd argues that the judge

misapplied the statutory standard and, even if the proper standard was applied,

the evidence was insufficient to prove that termination would not do more harm

than good.

      An updated bonding evaluation was not performed because both

defendants, on two separate occasions, failed to appear for a scheduled

appointment. That testimony, from Dr. Brandwein, was unrefuted. Carla seizes

on the doctor's candid admission that she demonstrated a caring and appropriate

attitude during the bonding session and transforms that into an argument that

she "complied with services"; she clearly did not. Moreover, no one questions

that Carla loves her daughters and is committed to their well-being. However,

under the fourth prong, the court must engage in an exquisitely difficult

balancing process to determine whether termination will do more harm than

good. The judge gave careful consideration to the evidence, particularly Dr.

Brandwein's conclusion that the children would not suffer significant, endu ring

harm if Carla's parental rights were terminated. We see no basis to reverse.

      Todd seizes on statements the judge made using the term "likely" or

"unlikely" in recounting some of the evidence. From this, he contends the judge

applied a "preponderance of the evidence" standard instead of requiring clear


                                                                          A-0245-20
                                      26
and convincing proof. The argument lacks sufficient merit to warrant discussion

in a written opinion. R. 2:11-3(e)(1)(E).

      Todd also argues that Dr. Brandwein failed to opine that Sara had a firm,

secure bond with Denise and Alan, and he claims that the doctor's testimony did

no more than express an opinion that the girls' life with their grandparents was

"better" than it was with Todd and Carla. He notes that the Court has specifically

rejected the premise that the statutory best interests standard can be met when

the Division only proves when the resource home is simply better than the

parents' home. See, e.g., N.J. Div. of Youth & Fam. Servs. v. A.W., 103 N.J.

591, 602–03 (1986) ("Our statute speaks of the 'best interests' of the child. We

emphasize at the outset that the 'best interests' of a child can never mean the

better interests of the child." (citing In re Guardianship of Cope, 106 N.J. Super.

336, 340–41 (App. Div. 1969))).

      However, a fair reading of both Dr. Brandwein's testimony and the judge's

findings make clear that the prong four evidence was taken in the context of all

the evidence regarding the other statutory prongs. The findings were not a

comparison between defendants' home and the grandparents' home.              They

reflected earlier findings that it was unlikely defendants could ameliorate the

harm caused by their drug usage and unstable lifestyles to provide Laura and


                                                                             A-0245-20
                                       27
Sara with the permanency they needed. In evaluating the fourth-prong proofs,

"an important consideration is '[a] child's need for permanency.'" F.M., 211 N.J.

at 453 (alteration in original) (quoting M.M., 189 N.J. at 281). "Keeping the

child[ren] in limbo, hoping for some long[-]term unification plan, would be a

misapplication of the law." N.J. Div. of Youth & Fam. Servs. v. A.G., 344 N.J.

Super. 418, 438 (App. Div. 2001) (citing In re P.S., 315 N.J. Super. 91, 121

(App. Div. 1998)).

                                       III.

      Carla and Todd both contend that the judge relied upon inadmissible

hearsay evidence in reaching his conclusions. Todd contends that the judge's

early ruling regarding the bulk of the Division's documentary evidence

effectively "muzzled" counsel and rendered his assistance ineffective. Carla

joins in the argument, contending it is unclear whether the judge relied on

embedded hearsay statements in the documents because he failed to rule on her

objections or force the Division to redact hearsay from the records.

      The Division and the Law Guardian both argue that the judge made clear

he would examine the records, exclude inadmissible hearsay, and not rely on it

in his decision. Both contend that it is clear from the judge's opinion he did not

rely on inadmissible hearsay contained in the Division's records.


                                                                            A-0245-20
                                       28
      We agree that the method employed by the judge at the start of the case

was problematic. Carla's counsel lodged specific objections to sections of

numerous Division documents, but the judge chose not to rule on them at that

point. Having examined the documents ourselves, we have little doubt that some

of them contained inadmissible hearsay. A better practice would have been for

counsel to have reviewed all the documents before trial and present to the judge

only those upon which they could not agree should be redacted for his decision.

      However, as the judge noted, guardianship trials are bench trials, and, in

all bench trials, the judge has access to, and must review, evidence that

ultimately is not admitted. We trust the judge to accept and consider only

admissible evidence, even when a document is admitted into evidence subject

to objections and not redacted beforehand, as was the case here.

      Moreover, our review of the transcript reveals that defense counsel

continued to object throughout the trial to testimony and documentary exhibits

because of hearsay or on other grounds, and the judge was actively involved in

making rulings on those objections. He frequently sustained the objections. In

short, we have no doubt the judge understood the Rules of Evidence and properly

considered only admissible evidence contained in the Division's documents in

making his findings and reaching his conclusions.       Nothing in the judge's


                                                                          A-0245-20
                                      29
decision itself is premised on inadmissible evidence or otherwise unsupported

by properly admitted evidence. We find no reason to reverse on these grounds.

      Lastly, in a separate point, Carla contends the judge was biased toward

her and her counsel so as to deny her a fair trial. The argument lacks sufficient

merit to warrant extensive discussion.       R. 2:11-3(e)(1)(E). The judge was

anxious to complete the testimony, which was interrupted at several points and,

for several months by the Covid-19 closing of the courts.           Nonetheless,

defendants were given a full and fair opportunity to contest the Division's proofs

and to testify at length in their defense.

      Affirmed.




                                                                            A-0245-20
                                        30